 PLUMBERS. LOCAI. UNION NO. 83United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local Union No. 83,AFL-CIO (Power City Plumbing & Heating, Inc.)and Glenn W. Mullett. Case 6 CB-3426September 27, 1978SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND) MURPHIYOn February 14, 1977. the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding,' finding that Respondenthad not violated Section 8(b)(I)(A) and (b)(2) of theNational Labor Relations Act, as amended, by caus-ing the Employer, Power City Plumbing & Heating,Inc., to discharge Glenn W. Mullett, the ChargingParty herein. The Board, reversing the Administra-tive Law Judge, found that although certain unionmembers were instrumental in inducing the Employerto discharge Mullett they were not agents of the Re-spondent and their conduct was undertaken in theirindividual capacities. Thereafter. the Charging Partyfiled a petition for review of the Decision and Orderof the National Labor Relations Board with theUnited States Court of Appeals for the Fourth Cir-cuit. The court. reversing the Board's finding. heldthat Business Agent Powell and Acting Steward Stig-lich were agents of Respondent and that the conductof either Powell or Stiglich was sufficient to provethat the Union committed an unfair labor practice inprocuring Mullett's discharge by the Employer, andremanded the case for further proceedings consistentwith the court's decision.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.We have accepted the court's remand, and acceptthe court's opinion as the law of this case. Accord-ingly. we now find, as did the Administrative LawJudge, as set forth in the attached Decision. that Re-spondent. United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada. Local UnionNo. 83. AFL CIO, violated Section 8(b)(l)(A) and(b)(2) of the Act by causing the Employer, PowerCity Plumbing & Heating, Inc., to discharge GlennW. Mullett in violation of Section 8(a)(3) of the Act.Accordingly, we adopt the recommended remedy ofI 228 NLRB 216.2 Glenn 1. iMullerrt s I R B.. 571 F2d 1292 (CA. 4. 1978)the Administrative Law Judge that Respondent ceaseand desist therefrom and take certain affirmative ac-tion, as set forth in the Administrative Law Judge'sDecision.Pursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Rela-tions Board hereby adopts as its Order the recom-mended Order of the Administrative Law Judge andhereby orders that the Respondent. United Associ-ation of Journeymen and Apprentices of the Plumb-ing & Pipe Fitting Industry of the United States andCanada, Local Union No. 83. AFL CIO, Wheeling,West Virginia, its officers, agents, and representatives,shall take the action set forth in the AdministrativeLaw Judge's recommended Order.DECISIONSIAILMNiN ()F 111i CASENAN( Y M. SIFRMNAN. Administrative Law Judge: Thisproceeding was heard at Wheeling, West Virginia. on Feb-ruary 2. 1976, pursuant to a charge filed on July 25, 1975.and a complaint issued on November 26. 1975. The ques-tion presented is whether Respondent United Associationof Journeymen and Apprentices of the Plumbing and PipeF itting Industry of the United States and Canada. I ocalUnion No. 83. AFL. CIO (the Union or Local 83) violatedSection 8(h)(2) and ( I)(A)' of the National I.abor RelationsAct. as amended (the Act). bs causing and attempting tocause Povwer ('iti Plumbing & Heating. Inc. (the ('om-pans), to discharge the Charging Party. employee Glenn W.Mullett.L'pon the entire record, including mx obsersation of thewitnesses, and after due consideration of the briefs filed bythe Union. the Charging Party. and counsel for the General(Counsel, I make the following:FINDINi)(S O( FA(I li. JI RISI)I I IO()The Compan) is a West Virginia corporation with its soleplace of business located in Wheeling. West Virginia, whereit is engaged as a plumbing and heating contractor in theconstruction industry. During the year preceding the issu-ance of the complaint, the Company performed servicesvalued in excess of $50,000 outside West Virginia, and inexcess of $50,000 in West Virginia for employees which arethemselves directly engaged in interstate commerce. I findthat. as the Union concedes, the Compan5 is engaged incommerce within the meaning of the Act and that assertionIhe conlplaint contain onl) 8bh)(2) allegalions. Hfo w ceer. counsel lorthe (General ( ounsel set firth his 8(hi lI)(A) allegations at the outsel of thehearing. Mlorooer. such additional allegaitons were fulli ltigated and. in-deed. turn on precisels the sa:ne evidence as the 8(bX2) allegations238 NLRB No. 72ORDER499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof jurisdiction over the instant case will effectuate the poli-cies of the Act.The Union is a labor organization within the meaning ofthe Act.II. rHE ALL.EGED UNFAIR LABOR PRACII(ESA. BackgroundGlenn W. Mullett has never been a member of Local 83.In late 1974 or early 1975, he applied to the Company for ajob. Company president Benny Battistelli said that yes, heneeded somebody. Battistelli then found out from Mullettthat he was a member of one of Local 83's sister locals,Local 789. Battistelli told Mullett, ". ..for your own protec-tion, being that you are a union member, you should godown and clear with" Local 83.Mullett then went to Local 83's hall, told Union BusinessAgent William A. Powell2that Mullett had "a local con-tract to employ him" (but not the employer's identity), andasked to be referred to employment. Powell replied that hehad no work at the time, admittedly meaning work for out-of-town people. About March 15, 1975.1 Mullett applied formembership in Local 83. This application was never favor-ably acted on. On March 20, he filed a charge (Case 6 CB3310) against Local 83, alleging that Local 83 had refusedto refer him to the Company. In consequence of this charge,by letter dated May 8, 1975, with courtesy copies to theCompany and the Board's Regional Office, Powell advisedMullett:... Plumbers Local Union No. 83 has never, nordoes it now, have any objection to your obtaining em-ployment with [the Company] or any other contractorworking within the territorial jurisdiction of the Union....our Agreement with [the Company] providesthat [the Company] may hire whomever it pleaseswithout the necessity of obtaining Union approvalprior to hire.Thereafter, on May 27, Mullett's charge in Case 6-CB3310 was administratively dismissed. That same day Mul-lett returned to Battistelli, who hired him and sent himdown to the Allied Chemical job.Powell if he had written a letter to Battistelli that Mullettcould come on the job. Powell said that he had. Powellfurther told Cavichitti, Stiglich, and employee Frank Var-vorosky (a Local 83 member for 29 years), .... if you wantto work with him, work, if you don't want to, that's up toyou."4Powell did not tell any of these employees that Mul-lett had requested referral.2. Incident involving employee GeimerThe complaint alleges, and the answer denies, that unionmember James G. Speidel was an agent of the Union attimes material herein. On the evening of May 27. Speideltelephoned union member Robert Geimer, who at that timewas working for the Company at the Wheeling Hospitaljobsite. Speidel had been laid off in April by Battistelli. whohad asked Speidel not to sign the Union's unemploymentlist because, Battistelli said, he was going to have morework and would call Speidel back for it. Speidel, who hadnever signed the unemployment list, was still on layoff sta-tus, and he testified that he was trying to find out fromGeimer whether any vacancies were likely, to open up onthe Wheeling Hospital jobsite.' Speidel said that he himselfwas not working, that Battistelli had hired Mullett, and thatMullett was working without a referral slip., Geimer thencalled Union Business Agent Powell and asked him if it wastrue that Mullett was working without a referral slip. Pow-ell replied that this was true and that there was nothingPowell could do about it.On the following morning. May 28, Geimer told Batti-stelli that Geimer was quitting. Battistelli asked why, andGeimer said, "... you know why." Battistelli said, "... no,I don't, tell me wrhy." Geimer said that he had had "severalcalls ... over the Mullett matter" from persons whom Gei-mer refused to identify.' Battistelli then showed GeimerPowell's Mav 8 letter regarding Battistelli's right to hireMullett. Geimer replied, "... as long as it was legal [Batti-stelli] could hire him, but morally [Geimer] didn't think itwas right and [Geimer] wasn't going to work for" Battistelli.Geimer then went home.' Of the Company's 6 to 10 em-ployees then working on the Wheeling Hospital job, Gei-mer was the only one who left. He did not discuss with anyof them the fact that he was going to leave.B. Events Allegedly Leading to Mullerr ' Dis.vcharge1. Conversations while Powell was on the AlliedChemical JobOn May 27, Mullett's first day on the Allied Chemicaljob, Local 83 Business Agent Powell came to that job inconnection with another matter and saw him working there.Employee Cavichitti, a Local 83 member, approached Pow-ell and (perhaps in the presence of Acting Steward JosephStiglich) asked if Powell had referred Mullett to the job.Powell replied either that Mullett did not have a Local 83book or that Powell had not referred him. Stiglich asked2 Powell is sometimes referred to in the record as "Jim" Powell. The Unionconcedes that Powell is its agent.All dates hereafter are 1975 unless otherwise stated.4MyN findings in this sentence are based on Stiglich's and Varvorosky'smutually corroborative testimony. Powell and Stiglich testified that Powellalso told Stiglich that the Union's contract with the Company provided thatthe Company could hire whom it pleased. Varvorosk, denied that Powellmade this remark, and Cavichitti did not testily. For demeanor reasons. Icredit Varvorosky.5 As discussed infra, Local 83's internal rules require members to obtain alltheir jobs through Local 83. When asked why he called rank-and-file mem-ber Geimer about job prospects, Speidel explained, ", .when you're unem-ployed you have a tendency to call a lot of guys, if you find out for example,if one job is going to be doing some hiring. maybe you'll not take a job outof town and wait for that job to break, so that you can go to that job."6 This finding is based on Geimer's testimony. to a large extent corrobo-rated by Speidel. For demeanor reason, I credit Geimer to the extent theirtestimony conflicts.I However, there is no direct probative evidence that Geimer received anycalls from anyone except Speidel.8 My findings as to the substance of this conversation are based on acomposite of Battistelli's and Geimer's testimony500 PLUMBERS, LOCAL UNION NO. 833. Patrello's telephone calls and subsequent events on theAllied Chemical joba. The telephone callsThe complaint alleges, and the answer denies, that unionmembers Philip E. Patrello and Joseph Stiglich were unionagents at times material herein. On May 28 (see infra), atabout I p.m.. Patrello, who was then working for an em-ployer not involved in this proceeding, telephoned Stiglich,who was the acting union steward on the Allied Chemicaljob where Mullett was working. For the reasons stated in-fra, I do not believe most of the testimony of either of themabout what was said during this conversation. However, Ido believe Patrello's statement, to some extent corroboratedin this respect by Stiglich, that Patrello brought up the sub-ject of Mullett's employment on the Allied Chemical job.Later that same evening, Patrello telephoned union mem-ber Varvorosky, who was also working for the Company onthe Allied Chemical job, and related "the trouble that wasgoing to result from Mullett being on the job." Patrelloasked what the employees were going to do about Mullett'sbeing on the job, and Varvorosky replied that they weregoing to leave the job. Patrello further stated that he hadalready talked to Stiglich. Still later that same evening, Pa-trello telephoned union member Ramsey, who was workingfor the Company on a job (not the Allied Chemical job)unidentified in the record, and said that Patrello understoodMullett was working in Local 83. Ramsey replied that hedid not know for sure that Mullett was working and did notknow what Ramsey was going to do. Still later that sameevening, Patrello telephoned union member EveretSchramm, the sole company employee at the HarrisvilleClinic job. Patrello asked Schramm if he "could see his wayclear to stay home for a few days to force Mr. Battistelli tofire" Mullett. Schramm replied that his responsibility to hisfamily and the Company would not permit him to do this.9Patrello testified that he telephoned Stiglich, Varvorosky.Ramsey, and Schramm in that order and late in the eveningon a single day. His testimony in this respect is partly cor-roborated by the testimony of Stiglich and Varorosky. Icredit Patrello's testimony to this extent.For the reasons stated infra, I do not believe Schramm'stestimony that Patrello telephoned him about 6 or 6:30p.m. Varvorosky and, in effect, Stiglich testified that Pa-trello telephoned them the day before they refused to workon the Allied Chemical job because Mullett was workingthere, a refusal established by the undisputed evidence ashaving occurred on May 29. I1 credit their testimony in thisrespect and find that Patrello's telephone calls were madeon May 28. I do not credit Schramm's testimony that Pa-trello called him after Schramm heard that Mullett hadbeen discharged, in view of Schramm's inherently improb-able testimony that Patrello's request that Schramm stayI MS findings in the last two sentences are based on Schramm's testimony,which I credit to this extent. Patrello testified that he was "looking for anopinion to see if [Schramm] felt that there could be anything done about it,"and that Schramm "didn't think there could be anything done about iit " Fordemeanor reasons, I accept Schramm's version of the contents of this conver-sa tion.home to compel Mullett's discharge was made afterSchramm told Patrello that Mullett had already been dis-charged. Nor do I believe Patrello's testimony that all fourof these conversations occurred on the evening of May 29.Patrello was an extraordinarily unpersuasive witness whosetestimony was riddled with inconsistencies and improbabil-ities. Thus. he initially testified that he first heard aboutMullett's hire from someone on the job where Patrello wasthen working (for Dravo. 8 or 10 miles from the AlliedChemical job); then testified that he first heard about Mul-lett's hire during his telephone conversation with Stiglich orVarvorosky, both of whom were working with Mullett onthe Allied Chemical job; and then testified that he tele-phoned them to find out whether Mullett was workingthere. Further, when asked to explain why he called Varvo-rosky for the alleged purpose of finding out whether Mullettwas working onl the Allied Chemical job, Patrello gave theimprobable explanation that during his earlier conversationwith Stiglich. who was acting union steward on the AlliedChemical job. Stiglich had failed to tell him "one way orthe other" whether Mullett was working there. Nor do Ibelieve Stiglich's testimony that his May 28 conversationwith Patrello consisted in its entirety of mutual inquiriesand affirmative responses about whether the other wasworking the next day. Stiglich did not explain his allegedinterest in the work plans of Patrello, who was not workingfor the Company. Moreover, Stiglich conceded that Patrellohad never called him before, but nonetheless gave the in-herently unlikely testimony that he never gase Patrello achance to tell him the reason why Patrello was calling him.Furthermore, when asked whether he had ever been presi-ously instructed what to do when local men were on thebench and someone from outside came on the job, Stiglichtestified. "No, phone calls what I had with Patrello. that'sall I had, that's all was said." I regard this testimony as animplicit admission that during their telephone conversationPatrello told Stiglich, in effect, to walk off the job becauseMullett was working.b. The refusal to work on the Allied Chemical johStiglich and union member Varvorosky usually drove tothe Allied Chemical job in foreman Jerry Witsberger'struck, which Witsberger (unlike rank-and-file employees)was permitted to drive into the plant itself. On the morningof May 29, Stiglich told Witsberger to drive to the job with-out Stiglich, because he was going to take a couple of daysoff. Instead, Stiglich and Varvorosky went to work in avehicle driven by Stiglich. Stiglich testified that during thedrive, he said that he was going to go off the job becauseMullett was on the job and Stiglich did not think this wasright. Varvorosky testified that during this drive, he andStiglich discussed what to do and decided to leave the job"before any trouble blew."When Stiglich and Varvorosky reached the AlliedChemical plant, Foreman Witsberger was waiting therewith his truck to drive them in. During this ride, Stiglichtold Witsberger that Stiglich was going to take a couple ofdays off "on account of this Mullett deal." Varvoroskv said501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was "going fishing" because of Mullett.,u Witsbergerreplied. "It's up to you folks." Stiglich told Witsberger,probably outside Varvorosky's hearing, that Stiglich wouldcome back to work if Witsberger got Mullett off the job.Mullett then approached Varvorosky and asked what thematter was. Varvorosky replied, ". .. you ought to under-stand why we're leaving," and he and Stiglich left the job.The three remaining members of the Company's work forceon that job, all of them union members, stayed on the job.Two of these were apprentices.' The third was ForemanWitsberger, who explained to Battistelli that Witsberger didnot leave the Allied Chemical job because the Union wouldnot refer him to any jobs."2After leaving the Allied Chemical job, Stiglich and Var-vorosky drove to the union hall and told union BusinessAgent Powell that they had left the jobsite because Mullettwas on the job. Powell replied, ". ..okay ...I'm busy,"that he had to drive down to the airport at once to picksomeone up. Stiglich asked Powell to put the two employeesto work on another job. Powell said that he would not beable to do that for a couple of weeks. The employees toldhim that they could take 2 or 3 weeks off before going backto work.Meanwhile Foreman Witsberger telephoned Battistellithat Stiglich and Varvorosky were going to take a couple ofdays off and that, although they would not give him thereason, Witsberger thought they were doing this because ofMullett. Battistelli told Witsberger to send Mullett to Batti-stelli's office because "I'm going to lay him off ... I can'ttake that."When Mullett came to Battistelli's office, Battistelli said,"... I got work but I got too many commitments, I can'tafford to be losing all my manpower like I did on two pre-vious other occasions.1'. ..I have lost enough moneythrough Local Union 83 and I can't tolerate it ... for yourown safety , contact your attorney." Immediately thereafter,Battistelli telephoned Witsberger and said "... get ahold ofthe men that left and tell them that I have laid Mullett offand see it they'll come back." Battistelli credibly testifiedthat he discharged Mullett because Battistelli feared thatotherwise over 20 of the 40 company employees who wereunion members would leave the Company's 8 to 10 jobsthen in progress.1' My finding that Stiglich and Varvorosky both told Witsberger that theywere leaving because of Mullett's employment is based on Stiglich's testi-mony and on Varvorosky's testimony before being initially excused and thenrecalled to the stand at the instance of the Union's counsel. On the basis ofVarvoirosky's demeanor, I do not credit his later implied testimony that heand Stiglich did not tell Witsberger why they were leaving.I1 Battistelli testified that if the Union had reassigned apprentices to an-other job, the Union would have had to explain the reasons therefor to theapprenticeship committee and thereby admit the Union's own guilt. How-ever, Battistelli conceded that this was his own surmise, and that nobody hadever advanced this explanation to him2: Union Business Representatise Powell testified that, so f ar as he knew,the C ompany was the ionly employer in the Union's territorial jurisdictionwhich had ever hired a plumber without union referral.1r Battistelli testified, in effect, that he was referring tio a previous unionstrike to compel the Company to execute a contract negotiated by an em-plioyer associatiomn of which the Company was not a member and to anotherstrike because the Compans had a nonunion foreman.C. Enmployees' Testimony About Why They' Left theCompany s JobsGeimer testified that he left the job on his own, becausehe thought it was morally wrong to have Mullett workingwhile members were unemployed or working out of town,and not because anyone asked, told, or fbrced him to leave.Varvorosky testified that his decision not to work with Mul-lett was his own personal decision and was made of his ownfree will. Stiglich testified that his leaving the job was hisown individual and voluntary decision, made of his ownfree will, and was not made in concert with anyone elseother than Varvorosky. While I do not believe that any ofthese employees was consciously misrepresenting his mo-tives. I give their testimony in this respect little weight, inview of their dependence on the Union and on Powell'sreferrals for jobs and of their strong personal interest in themaintenance of the Union's traditional policy, implementedby Powell, of giving members preference in employmentover nonmembers like Mullett (see, infra. sec. II,D). SeeRadio Officers' Union ocfthe Commercial Telegraphers Union.A.F.L. [Bull Steamrship Co.] v. N.L.R. B., 347 U.S. 17. 50 51(1954).D. Aftermath of Mullet ' s DischargeThe next day, May 30. Geimer. Varvorosky, and Stiglichall came back to work. Geimer testified that he returned towork because "Joe Stiglich called me up and told me [Bat-tistelli] had gotten rid of Mu]lett, we was going back towork." Varvorosky and Stiglich each testified that he re-turned because Witsberger telephoned him that Mulletthad left the job. Varvorosky never received any compensa-tion for the day's worktime he missed because of this inci-dent: nor is there any evidence that such compensation wasreceived by Geimer or Stiglich.The Union never disciplined Patrello, Speidel, or Stiglichfor their involvement in Mullett's discharge: nor did it everdiscipline Geimer or Varvorosky, so far as the recordshows. In early June 1975, Powell told Battistelli that theUnion was not taking any part in Mullett's discharge, andthat Battistelli "was taking it on himself, that he could have[Mullett] back, hire him back on his own." Battistelli re-plied that Powell had no control over the men and thatBattistelli could not depend on not having any interference.E. Analysis a ndl ConclusionsThe undisputed evidence shows that Battistelli dis-charged Mullett because Mullett's employment by theCompany had led three Local 83 members to withdrawtheir services from the Company and Battistelli. who knewthat Mullett was not a Local 83 member, feared that if hewas retained, more Local 83 members would likewise with-draw their services. The evidence further shows that thesethree Local 83 members objected to Mullett's employmentbecause he was not a Local 83 member and/or had notbeen referred to the job by Powell, who had refused to referhim (although without knowing that Mullett wanted refer-ral to the Company) because Mullett was not a Local 83member and members w sere unemployed. The ('ompany502 PLUMBERS. LOCAL. UNION NO. 83was under no contractual obligation to hire through Local83.'4 and Local 83 does not and cannot contend that I1ocal83 membership could be required as a condition of Mul-lett's employment on the day he was discharged."' Accord-ingly, the instant 8(b)(2)-8(b)(I)(A) complaint must be sus-tained if Local 83 is answerable for these members' actionin withholding their services from the Company.Local 83's rules provide, "The Business Manager ..shall furnish all members of this Local to employers. Anymember found guilty of soliciting his own job will bebrought before the Executive Board and fined" between$25 and $150. Union Business Representative Powell.whom the Union admits to be its agent, testified as follows:Q. [By Mr. Cassidy]: Did you hear the testimony[see infra] concerning a union policy that when people.Local people are on the bench, outsiders cannot work?A. Yes, sir. I heard that testimony.Q. How is that policy implemented?A. That policy is implemented by, I'll refer the peo-ple that are unemployed out first, the Local people thatare unemployed.Q. [By Mr. Burns]: Now, it is normal for Employersin this area to get their men from the Union. is that notright?A. Correct.Q. Except for Power City, there have been no otherEmployers who have hired a plumber without Unionreferral?A. Right.Q. That you know of?A. Right.Powell further testified that it was he who had initiated thetwo charges brought in the last 3 years against members forsoliciting their own work. Both of these members wereeventually disciplined by the Union for working for theCompany without a union referral.Acting Union Steward Stiglich and employee Varvo-rosky both corroborated Union Business Agent Powell'stestimony that Local 83 had a policy that if Local 83 peopleare on the bench, people from outside locals cannot work.Both of them testified that this had been the policy as longas they had been Local 83 members-29 years in Varvoro-sky's case and 25 years in Stiglich's. Moreover. Stiglichcredibly testified without contradiction to a "general under-standing within the brotherhood," although not incorpo-rated in any collective-bargaining agreement or in the by-laws, that any Plumbers local would give first preference toLocal people in obtaining work. In short, any action byalleged Union Agents Stiglich, Patrello. and Speidel incausing Local 83 members to withhold their services from,4 Accordingl,. I need not and do not consider the effect that L ocal 83'sreferral policy would have on any such contractual obligation.I The record fails to show the exact language of Local 83's union-securitvcontract with the ('ompans I he testimony suggests that it contains a 30-dasgrace period and, in any een( such a clause could not require union mem-bership less than R days after hire (see Sec. 8(f) of the Act). Moreover. thereis no claim that I ocal 83's refusal to grant Mullett's application for member-ship insolved any failure by? him to tender dues and initiation fees. See\'.I. R B v. (;nlridl .Io,,or, ('orC praisi. 373 I S 734 (1963)the company because of nonmember Mullett's employmentfurthered a union policy which admitted union agent Pow-ell not only recognized as such but also implementedthrough his administration of the referral system, whichwritten union rules required him to operate, and of the in-ternal disciplinary procedure enforcing the written unionrules which required members to use that system as the solemeans of getting jobs. Such commonality of purpose pro-vides some support for the contention that the Union isanswerable for any such conduct by Stiglich. Patrello, andSpeidel. Combustion Engineering. Inc.. 130 NLRB 184, 200-201 (1961), enfd. 321 F.2d 807 (C.A. 8. 1963): cf. Interna-tional Brotherhood of Electrical WoHrkers, Local UCLnion No.43 (Executone of Sy'racuse. Inc.), 172 NLRB 621. 624(1968).Further, Acting Steward Stiglich credibly testified with-out contradiction that it was an unwritten "union policy" tohave telephone calls made to other employees to advisethem when "someone without a good book would be work-ing." that "We have been doing this for years," and that"everyone" knew about this policy, specifically includingUnion Business Agent Powell. The existence of the Union'spolicy in this respect affords some weight to the contentionthat the Union would be answerable for a series of tele-phone calls to this effect made by Patrello. who was thenworking for another employer. Combhustion Engineering, su-pra. Furthermore. I infer that during Patrello's May 28 tele-phone call to Stiglich, during which Mullett's employmenton the Allied Chemical project was admittedly mentioned,Patrello asked Stiglich, either expressly (as with Schrammlater that evening) or impliedly (as with Varvorosky andRamsey, also later that evening) to stop working becauseMullett was on the job."6Also, I conclude that such tele-phone calls by Patrello played a part in Varvorosky's andStiglich's decision not to work the following day. Althoughboth Stiglich and Varvorosky testified that they found outbefore the close of the May 28 workday that Mullett wasnot a Local 83 member, there is no evidence that beforePatrello's telephone call Varvorosky had reached even atentative decision not to work the next day, and Stiglich'stestimony in this connection is equivocal.' Further. Pow-ell's knowledge of the union policy calling for such tele-phone notifications about the employment of nonmembersnot only lends weight to the contention that he condoned,approved, and ratified Patrello's calls when Powell admit-tedly failed to reprimand him therefor after learning about11I so infer from the fact that Patrello made such requests during all threeof the May 28 calls he made after talking to Stiglich that evening, and fromthe demeanor of and improbabilities in the testimony of Patrello and Stig-Itch, from which circumstances I conclude that they were trying to concealwhat they really said. N. L.R. B .Walton Manufacturing Conmpan & Iogan-ville Pants Crmparnv. 369 L.S. 404 (1962). My basis for concluding thatPatrello's conversations with Varvorosky and Ramsey constituted impliedrequests to stop working is Varvorosky's undenied and credible testimonsthat it was a "known fact" among "union people" that thes would stas offwork if they found out that someone from another local was working whileL ocal 83 men were on the bench.7 Stiglich testified that upon learning that Mullett did not have a t.ocal 83"bxk.," Stiglich told Varvorosks ."' ell then. we ain't going to work A ith[Mullett]." However. Varvorosk., a more reliable witness than Stiglich, testi-fled that on Mas 28 there was no discussion about leaving the joh and, ineffect, that they did not find out until late that day that Mullett did not havea Local 83 book. Moreover, Stiglich testified that late in the e.ening of Mas28 he told Patrello that Stiglich planned to go to vwork the nest das503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem (Local 347, International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of'America (D. L.Harrison Conlpanytv), 134 NIRB 776, 785 (1961)),' but alsonegates Powell's testimony that Patrello had no authority tomake such calls.Furthermore, Varvorosky testified without contradictionthat it was a "known fact among the union people" thatupon being advised that a particular fellow employee had a"bad book" while union members were unemployed, otherunion members would stay off work.' Such testimony lendsweight to the contention that Stiglich's and Varvorosky'srefusal to work because of Mullett was ratified by Powell'scourse of conduct in (I1) telling them, in connection withMullett's failure to have Local 83 membership or referral,that is was up to these union members whether they workedor not; (2) failing to tell any of the employees on the jobwhere Mullett was working (including Acting Steward Stig-lich. who by Powell's own testimony was supposed to en-forcc the contract) that the Company was contractually en-titled to hire Mullett; (3) failing to reprimand either Stiglichor Varvorosky when Powell learned that Mullett's employ-ment had caused them to leave the Allied Chemical job:and (4) failing (so far as the record shows) to send anyoneelse to that job when he learned that they had left it. Iregard this fourth factor as particularly significant. Becausea sixth of Local 83's members were then on the bench, itseems to me highly probable that Powell would havepromptly moved to fill any vacancies due to employee pro-tests against the Company's exercise of contractual rightswhich the Union had no objection to the Company's exer-cising.The General Counsel contends, and the Union denies.that Stiglich was the Union's agent in connection with hisrole in causing Mullett's discharge. When the Allied Chemi-cal job began. on or about May 1, 1975, Stiglich told Powellthat Stiglich would act as steward until Powell "gets some-body" to serve as the regular steward. Under the Union'srules, the steward is to be selected by the Union's executiveboard from three journeymen members (other than theforeman) on the job. So far as the record shows, the AlliedChemical job never had more than 2 eligible journeymen.Stiglich was still the acting steward at the time of the Feb-ruarv 1976 hearing, 8 months after the job started.2" Thereis no contention or evidence that his duties and responsibil-ities differed from those of a steward appointed in the man-ner described in Local 83's bylaws. I conclude that his sta-tus as an agent is unaffected by the fact that he was anacting rather than a regular steward. N.L.R.B. v. LocalUnion No. 3, International Brotherhood of Electrical Work-ers, AFL CIO (News York Telephone Conpan),), 467 F.2d1158, 1160 (C.A. 2, 1972). Business Agent Powell testifiedthat if an employee on the job complained that the em-*' Powell testified as follows:I have told [Patrellol that there was nothing that the union could do onthat, it was not a union matter. I explained to him that in the contractthe Employer could hire whomeer he wanted to and I told him aboutthe letter that I sent ... I didn't known any thing in the rules and bylawsthat I could reprimand him on.1 Varvorosky explained, "... united you stand, divided you fall, you gotto stick together."10 Indeed, he testified that he "just tooxk" the stewardship "on a trial basis.just temporary until I get appointed."ployer was violating the contract, or about other troublewith the employer, it was Stiglich's responsibility to bringthe problem up with the employer's representative, and tryto settle the matter at that level.2' The contract was other-wise enftrced and administered by the business agent. Stig-lich's duties included the protection of the Union's workjurisdiction. He also collected assessments and out-of-towndues. He was not paid and did not receive free dues for hisservices as acting steward,"2nor did that status afford himspecial seniority. Business Agent Powell testified that thesteward did not have the authority under the bylaws to askthe men to stop working and that only the business agenthad that authority; but nothing in the bylaws so provides.I agree with the General Counsel that requesting mem-bers to refrain from working with nonmembers lay' withinthe general area where the Union empowered Stiglich torepresent it.23 In so finding. I rely particularly on the unionpolicy and the membership's conviction that nonmembersshould not work when members are employed, on the factthat none of the other employers in the area was pressingany contract right to hire directly. and on the absence ofcredible testimony that the Company's contract right in thisrespect was drawn to the attention of Stiglich or Mullett'sother fellow employees on the Allied Chemical job. I regardas inapposite here the cases recognizing that any employeehas the right to withhold his services as an individual andthat the mere fact that such an employee happens to be asteward does not render the Union answerable for such in-dividual action."2In the instant case, Stiglich did not limithis conduct to withholding his own services. Rather, not-withstanding Stiglich's May 29 statement to Foreman Wits-berger to drive to the job without Stiglich because heplanned to take a couple of days off; Stiglich drove to thejobsite with Varvorosky (who was normally Witsberger'sother passenger), thereby giving Stiglich the opportunity, inmanagement's absence, impliedly to request Varvorosky torefrain from working because of Mullett, and giving Varvo-rosky access to immediate transportation away from thejobsite if he acceded to Stiglich's request. Moreover, on thefollowing day, Stiglich telephoned employee Geimer, whodid not work on the Allied Chemical jobsite and who (so faras the record shows) had had no prior contact with Stiglichabout the Mullett matter, to tell him that Mullett had beendischarged and "we was going back to work." I concludethat Stiglich intentionally played a role in others' refusal towork because of Mullett and that, therefore, his status asacting steward made the Union answerable for his conduct.Bricklayers, Masons and Plasterers' International Union of21 Powell's testimony in this respect was to a substantial extent corrobo-rated Stiglich. In any event, I regard Powell as a more authontative witnessthan Stiglich with respect to this matter.22 The Union's bylaws gave free dues to stewards on projects which em-ploy 30 or more UA members. The Allied Chemical job employed only fivemembers.21 See International Longshoremen ' and Warehousermen ' Union, C. I.O. Lo-cal 5 (Sunset Line and Twine Company), 79 NLRB 1487, 1507 1509 (1948);International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths,Forgers and Helpers, AFL CIO Local Lodge No. 169 (Riley Stoker Corpora-tion), 209 NLRB 140, fn. 1I (1974).24 Building Construction Trades Council of Tampa and Vicinits, AFL-CIO,et al. (Tampa Sand and Material Co.), 132 NLRB 1564, 1569 (1961); THinCits Carpenters District Council of the United Brotherhood of Carpenters andJoiners of.America, AFL CIO (August Cederstrand Co.), 152 NLRB 887, 889(1965).504 PIlUMBERS. 1OCAl UNION NO. 83n4meriaJ. Bricklavers' Local No. 2, AFL CIO (GlenshaiiGlass Companvy. Inc.). 176 NLRB 434, 435-437 (1969):Truck Drivers & Helpers Local Union No. 728, affiliated withInternational Brotherhood of Teamncers, Chauffeurs.. I'are-housemen and Helpers of A4nerica (Overnite TransportationCo.) v. N.L.R.B.. 332 F.2d 693, 697 (C.A. 5, 1964), cert.denied 379 U.S. 913.I reach a like conclusion with respect to the conduct ofPatrello, who was a member of the Union's conferenceboard and of the union's negotiating committee (both ofwhich had the same seven members). The "officers" of theconference board are elected by the membership for 3years, the same term served by, inter alia. the Union's pres-ident, vice president, recording secretary,. financial secre-tary, business manager, and treasurer. The members of theconference board receive 2 months' free dues in the negoti-ating year. The members of the negotiating committee/conference board participate, on the Union's behalf: in theactual process of negotiating collective-bargaining agree-ments, and are also members of a bipartite committee. com-posed halft' of employer representatives and half of unionrepresentatives, which as part of the grievance procedureconsiders the meaning of particular contract clauses onwhose interpretation the union business agent and the con-tractor are unable to agree. I infer that the practice of allarea contractors (except the Company) in hiring all theirplumbers through the Union is based at least partly on thecontract provisions negotiated and/or the contract interpre-tations made by the negotiating committee/conferenceboard.:Further. because the Union refers members beftrenonmembers, this exclusive hiring practice effectuates theunion policy offended by Mullett's hire. Moreover, Patrellowas working for another employer at the time he requestedseveral employees of the Companv to refrain from workingand, therefore, had no immediate personal interest in seek-ing such action. In view of the foregoing considerations andof the fact that both Patrello's purpose and his techniquewere called for by union policy, I conclude that the Unionwas answerable for Patrello's conduct as well.For the foregoing reasons. I conclude that the Unioncaused and attempted to cause the Company to violate Sec-tion 8(a)(3) of the Act by discharging nonmember Mullett. Ifind that by such conduct the Union violated Section8(b)(2) and 8(b)( 1)(A) of the Act. This conclusion is furthersupported by the fact that Powell's failure to make anysubstantial affirmative efforts to procure a rescission ofMullett's discharge, which Powell must have known to con-stitute a company unfair labor practice, would have consti-tuted a breach of the Union's Section 8(b)(1)(A) and (2)duty of fair representation if Mullett had requested theUnion to process a grievance against the Company on hisbehalf.:' The relief afforded him should not be less because5 Thus. Battistelli testified that in 1973 the Company withdrew from thelocal contractors association and tried to negotiate its owsn contract to "getthe hiring procedure corrected." among other things.26 Peerless Tool and Engineering Co.. I I NL RB 853. 858 (1955). enfd 231F.2d 298 (CA. 7, 1956), cert denied 352 U.S. 833, TI:1 .E DC, Imn vN.L.R B., 504 F.2d 294. 303 (CA. 5, 1974;: Loxal 485, International L nion ofElectrical, Radio and Machine Workers, AFL CIO (Automotnie PlatingCorp.). 170 NLRB 1234, 1238 (1968). supplemental decision, 183 NL RB1286 (1970): onginal order eniorced and supplemental order denied enforce-ment 454 F 2d 17 (C.A. 2, 1972): see also Emporium Capiell Co. v. e.lernAddition Communm!v Orgacnization. et a, 420 t .S 50, 64 65 ( 1975. merna-mMullett sought to pressure the Union through the invoca-tion of Board procedures rather than directly approachingthe Union which benefited from the conduct complainedof,27In finding that the Union unlawfully caused and at-tempted to cause Mullett's discharge. I do not find thatSpeidel was rendered a union agent by virtue of his positionas a member of the Union's Rules and Bylaws Committee.a seven-member committee appointed by the Union's pres-ident and whose members serve at his pleasure.? The mem-hers of this committee receive no remuneration for theircommittee service, and their sole function is to put intoappropriate language any changes in the bylaws which areproposed by the membership. Moreover. Speidel had astrong personal interest in procuring Mullett's discharge.The Company had laid off Speidel and had tendered himrehire promises sufficiently strong to cause him to retrainfrom seeking work elsewhere through the union hall. Ac-cordingly, although I believe that Speidel impliedly askedGeimer to stop working for the Company because of Mul-lett. I do not regard Speidel's position on the Rules andBylaws Committee as affecting the Union's responsibilityfor such conduct.C()( It ISt)NS (ti LAI. The Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The 1Union violated Section 8(bh)(2) and 8(bhI)((A) ofthe Act by causing and attempting to cause the Cormpan,to discharge Glenn sW. Mullett in violation of Section8(a)(3).4. This unfair labor practice affects commerce within themeaning of Section 2(6) and (7) of the Act.'Iki Ri sli l),Having found that the Union has violated the Act incertain respects. I shall recommend that it be required tocease and desist therefrom and from like or related conduct.Because all employers in the area other than the Companyobtain all their plumbers from the Union. because Powelladmittedly refers members in preference to nonmembers,and because the Union caused Mullett's discharge for non-membership and failure to obtain union referral, I concludethat the Union's unfair labor practices with respect to Mul-lional Assocriation of /'achiniois and .erospaee oirkers. Il*i l 'Il,,n .\no t59',AFL CIO The HO Cantield Ruhhber Compan of I'irginia. In- J. 223 NltRB832 (1976).2 Cf. Loxal Union No. 12, Lniled Rubber, Cork. Linoleum & Platli 4 Hrk-ers of A.merica. AFL CIO (The Business League of Gadsden /Daiid But, kner,et a/li, 150 NLRB 312 (1964), enfd. 368 F.2d 12 (C.A 5. 1966). cert denied389 U.S. 837 (1967). Southwestern Pipe. Inc, 179 NL.RB 364. 375 376, 384(1969). modified and remanded 444 F2d 340 (C.A 97. 5 19711: Local o03.International Brotherhood of 7ianrm eri. (Chaufleuri. I arehousemen, and Helpers of 4merica (Dominickir Finer Foo&di), 188 NI.RB 873. enid. 81 L RRM2488 69 LC rl3,081 (CA. 7. 1972): ..L.R.B. , lical CUnion )6, Intertnational Brotherhood of Teamsteri. C'hauflelrs. Warehouremen and Heiper of!America (CLnited Parcel Seni'e),, 509 F.2d 1075 (C.A 9. 1975)t2 The Union's vice president. elected (as is the president) bh the member-ship. is an r otSlcio member ot this cl.mmillee DECISIONS OF NATIONAL LABOR RELATIONS BOARDlett are potentially related to unfair labor practices againstother employees and with respect to other employers. andthe danger of their commission in the future is to be antici-pated from the Union's conduct in the past. HighlandHouse Nursing Center, Inc., 222 NLRB 134, fn.2 (1976).Accordingly, the cease-and-desist order will also reachunion conduct with respect to employers other than theCompany and employees other than Mullett.In addition. I shall recommend that the Union take cer-tain affirmative action necessary to effectuate the policies ofthe Act. The Union will be required to request the Com-pany, in writing and with a copy to Mullett. that the Com-pany offer reinstatement to Mullett. I shall also recommendthat the Union be required to make Mullett whole for anyloss of earnings he may have suffered by reason of the dis-crimination against him, by payment of a sum of' moneywhich he normally would have earned from May 29. 1975(the date of his discharge by the Company), until 5 daysafter the aforesaid written request and copy have been de-livered, less net interim earnings. Backpay shall be com-puted on a quarterly basis in the manner described in F. 4'.Woolworth (Compnanv. 90 NLRB 289 (1950), with interest asdescribed in l.i. Plumbling & Heating Co. 138 NLRB 716(1962). In addition, the Union will be required to post ap-propriate notices.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following recommended Or-der:(c) Post in conspicuous places at its business office, meet-ing hall, and places where notices to members are custom-arily posted copies of the attached notice marked "Appen-dix."'? Copies of said notice, on forms provided by theRegional Director for Region 6, shall, after being dulysigned by an authorized representative of the Respondent,be posted immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Furnish to the Regional Director sufficient signedcopies of the aforesaid notice for posting by Power C'ityPlumbing & Heating. Inc.. such employer willing, wherenotices to employees are customarily posted. Copies of saidnotice to be provided by the Regional Director, after beingsigned by the Respondent as indicated, shall be returnedforthwith to the Regional Director for appropriate disposi-tion by him.(e) Notify the Regional Director for Region 6. in writing,within 20 days from the date of this Order, ,what steps theRespondent has taken to comply herewith.'0 In the event that this Order is enforced by ajudgment of a t nited States(Court oi Appeals, the words in the notice reading "Posted b3 Order iot theNational L abor Relations Board" shall read "Posted Pursuant to a Judgmentof' the United States ('ourt of Appeals Enforcing an Order of1 the NationalIahor Relations Board."APPE NI)IXORDER2'The Respondent, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, Local Union No. 83. AFL-('10, Wheeling. West Virginia. its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Power C(ity Plumbing& Heating, Inc.. or any other employer, to discriminateagainst Glenn W. Mullett, or any other employee. in viola-tion of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights under Section 7 ofthe Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Request Power City Plumbing & Heating. Inc., inwriting and with a copy to Mullett, to offer reinstatement toMullett,(hb) Make Mullett whole for any loss of pay he may havesuffered by reason of the discrimination against him, in themanner set forth in the section hereof entitled "The Rem-eds .":2 In the event no exceptions are filed as provided bh Sec 102.48 ol theRules and Regulalions of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall. as pros ided in Sec 102.48of the Rules and Regulations. he adopted hby the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived folr all purposes.Noic( t Ti) EMPI.)YIIS ANI) MI MBIERSP()SI1') BY ORDIFR ( I lieNAII()NAI. LABOR RiI.AII()NS BOARDAn Agency of the United States GovernmentAfter hearing at which all parties had the chance to presentevidence, the National Labor Relations Board has foundthat we violated the law by causing Power ('ity Plumbing &Heating. Inc.. to discharge Glenn W. vMullett. We havebeen ordered to post this notice. We intend to carry out theOrder of the Board and abide by the following:WtL Wll 1, NOI cause or attempt to cause Power CityPlumbing & Heating. Inc., or any other employer, todischarge Glenn W. Mullett. or ans other employee, inviolation of Section 8(a)(3) of the National Labor Re-lations Act, as amended.Wl wll.l. NOI in any like or related manner restrainor coerce employees in the exercise of their rights un-der Section 7 of the Act.Wi: wiL. request Power ('ity Plumbing & Heating.Inc.. to offer reinstatement to Glenn W. NIlullett.W w ii. make Glenn W. Mullett whole for loss ofpay suffered hby reason of the discrimination againsthim.UNIIti) ASSO('IAIION ()I JIt RNI YNItN ANI) AP-PRItNI I( iS Oi i111 PI HMBIN(; AND) P II'IFI IiN(; I[N-I)t'SiRY (F 1111 UNI[IFi SIAIS AND (ANAI)A, Lo-( Al UlNIoN N)o. 83. AFt. ('0I506